DETAILED ACTION
Election/Restrictions
Claims 12-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-11 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 12 in light of the specification, with particular attention drawn towards the limitation of “(iv) at least one counter-electrode assembly positioned within electrolytic cell, the at least one counter-electrode assembly having at least one active electrode segment centered within an inner diameter of the workpiece by at least one spacer and connected to the at least one counter-
The prior art fails to anticipate or render obvious the cumulative limitation of instant claim 1 in light of the specification, with particular attention drawn towards the limitations of “(ii) moving and positioning the at least one non-conductive head-piece by at least one first independent guide wire to a predetermined first location within the tubular workpiece; followed by: (iii) moving and placing the at least one counter-electrode assembly by at least one electrode guide conduit to a predetermined second location within the tubular workpiece; followed by: (iv) moving and positioning the non-conductive end-piece by a second independent guide wire to a predetermined third location within the tubular workpiece;… (viii) passing electrical current provided by an associated power supply between the workpiece and the at least one counter-electrode assembly while circulating electrolyte throughout the electrolytic cell while, at least at times, moving the at least one counter-electrode assembly relative to the workpiece during the electrolytic process to initiate the in-situ selective electropolishing and/or selective electrodepositing process;”.
The most relevant prior art is deemed to be as follows:
	Inglee (US 2,106,004) discloses a device to coat the interior of a pipe (title) comprising head piece (#19) and end piece (#19 at other end) with a guide wire (#16/22) but fails to discloses the functionality of the counter electrode assembly being configured to move relative the end and head pieces during operation of the apparatus.

	Parisi et al (CA 2289779C) discloses an inner surface electropolishing device (Title) comprising a plurality of electrode members 512 but fails to explicitly disclose the functionality as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795